Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement(s) filed on 13 July 2020, has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the participants" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the clinical trial participant" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the participants requests" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 9 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite systems and method for executing a remote clinical trial for a participant. The limitations of:
Claim 1
a modelling component, […], configured to: automatically identify queries […]; automatically identify follow up queries responsive to the participants answers to the queries […]; a visit simulator, […], configured to: […provide…] queries identified by the modelling component; accept responses from the clinical trial participant; […provide…] the follow up queries responsive to the participants answers in real time; and […provide…] instructions for treatment administration or data collection tailored to the participants requests.
Claim 9, which is representative of claim 16
a protocol analyzer component, […], configured to: define protocol requirements to be performed by a plurality of clinical trial participants; validate pre-requisites for performing steps of the clinical trial protocol; define boundaries for time ranges to execute a virtual visit with a participant that meet at least a minimum temporal requirement defined by the protocol requirements; a visit simulator, […], configured to: […provide…] queries identified as at least part of the protocol requirements; accept responses from the clinical trial participant; […provide…] instructions for treatment administration or data collection based at least in part on the protocol requirements; and […obtain…] health or device data associated with the protocol requirements to be performed by the plurality of clinical trial participants.
, as drafted, is a system, which under its broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting at least one processor and a memory, the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. For example, but for the at least one processor and a memory, the claim encompasses identification and presentation of queries and responses to simulate a virtual visit for executing a remote clinical between a participant and researcher (claim 1) or defining protocol requirements and checking prerequisites to simulate a virtual a visit for executing a remote clinical between a participant and researcher (claims 9 and 16). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The claim recites the additional elements of various machine learning models, “present queries… present the follow up queries… display instructions” and “capture health or device data”. The various machine learning models are recited at a high level of generality (i.e., as a generic off the shelf machine learning algorithm; see Applicant’s specification page 17) and amounts to generally linking the abstract idea to a particular technological environment. The “present queries… present the follow up queries… display instructions” are recited at a high level of generality (i.e., as a presentation and display of data) and amounts to the mere presentation and/or display of data, which is a form of extra-solution activity. The “capture health or device data” are recited at a high level of generality (i.e., as a general means of receiving/transmitting data) and amounts to the mere transmission and/or receipt of data, which is a form of extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.

Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of various machine learning models, “present queries… present the follow up queries… display instructions” and “capture health or device data” were considered extra-solution activity and/or generally linking to a particular technological environment. The various machine learning models have been re-evaluated under the “significantly more” analysis and determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by the prior art of record, use of various machine learning algorithms is well-understood, routine, and conventional (see at least, Hufford (2013/0006671): paragraph [0141]; Graiver (2018/0046780): paragraphs [0366]-[0370]). The “present queries… present the follow up queries… display instructions” have been re-evaluated under the “significantly more” analysis and determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by the prior art of record, presentation of data on a display is well-understood, routine, and conventional (see at least, Hufford (2013/0006671): paragraph [0011]; Graiver (2018/0046780): paragraph [0347]). The “capture health or device data” have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network” is well-
Claims 2-8, 10-15 and 17-20 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claims 2, 11 and 18 further recite monitoring participant compliance and making determinations about noncompliance, but do not recite any additional elements, and therefore cannot provide a practical application and/or significantly more.
Claims 3, 5-6, 12, 14-15 and 19-20 recite the additional element of a measurement device, however this is recited at a high level of generality (i.e., as an off-the shelf physiological data capture device; see Applicant’s specification page 12, lines 30-31) and amounts to generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the measurement device was considered generally linking to a particular technological environment. This has been re-evaluated under the “significantly more” analysis and determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by the prior art of record, use of a measurement device to capture health data of a participant is well-understood, routine, and conventional (see at least, Hufford (2013/0006671): paragraph [0066]; Shimizu (2013/0165800): paragraph [0058]). Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.
Claims 4 and 13 recite selection of prompts, but do not recite any additional elements, and therefore cannot provide a practical application and/or significantly more.
Claims 7-8 recite generation of a capture model and generation and providing of tailored instructions in real time, but do not recite any additional elements, and therefore cannot provide a practical application and/or significantly more.
Claims 10 and 17 recite the additional element of presentation of data, however this additional element has already been considered above, and the same rationale is incorporated herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0006671 (hereafter “Hufford”), in view of U.S. Patent Pub. No. 2018/0046780 (hereafter “Graiver”).

Regarding claim 1, Hufford teaches an execution system (Hufford: Figures 1-2, paragraph [0002], “conducting clinical trials”, paragraph [0005], “the clinical monitoring device executes a protocol based on a trial”), the system comprising:
--at least one processor operatively connected to a memory (Hufford: Figures 1-2, paragraph [0057], “a system is provided as shown in FIG. 1. A processor 10 is provided and is adapted to communicate with at least one database 20”); 
--a modelling component, executed by the at least one processor, configured to: automatically identify queries […] (Hufford: paragraph [0011], “displaying a screen requiring a response from the subject… the computer executable code for displaying the screen requiring a response from the subject or clinician provides a questionnaire for completion by the subject or a portable electronic device is used to query and collect data from the subject”. The Examiner notes to provide queries, they must be identified by the device, and teaches what is required under the broadest reasonable interpretation);
--automatically identify follow up queries responsive to the participants answers to the queries based on a second machine learning model (Hufford: Figure 5, paragraph [0065], “prompt the subject to answer appropriate questions to gather information as specified by the research protocol… the portable electronic device can modify and tailor questions based on information provided by the subject”, paragraph [0075], “algorithms can be used with decision rules to automatically generate feedback to both subjects”, paragraphs [0140]-[0146], “multiple algorithms are generated… application of a variety of statistical and data mining techniques, such as logistic regression, discriminant function analysis, classification and regression trees, neural networks, and multiple linear regression to screen existing data and derive algorithms… If action is determined to be needed, action is prompted, step 150. Examples of various actions include corrective action, compliance enhancing action, additional prompting of questions”. Also see, paragraph [0106]The Examiner interprets the models are used to modify the queries provided to the user);
--a visit simulator, executed by the at least one processor, configured to: present queries identified by the modelling component (Hufford: paragraph [0011], “displaying a screen requiring a response from the subject… the computer executable code for displaying the screen requiring a response from the subject or clinician provides a questionnaire for completion by the subject or clinician… displaying a screen requiring a response provides a request for a subjective a portable electronic device is used to query and collect data from the subject”);
--accept responses from the clinical trial participant (Hufford: paragraph [0011], “computer executable code to collect a questionnaire completed by the subject… collect a response of the subject or clinician to a clinical event”, paragraph [0056], “enable a subject to respond to questions posed on the display”);
--present the follow up queries responsive to the participants answers in real time (Hufford: paragraph [0065], “prompt the subject to answer appropriate questions to gather information as specified by the research protocol… the portable electronic device can modify and tailor questions based on information provided by the subject”); and
--display instructions for treatment administration or data collection tailored to the participants requests (Hufford: paragraph [0065], “Compliance features may be provided by a portable electronic device driving the protocol for subjects by guiding the subject through the protocol, not requiring the subject to remember the details of all the research protocol”,  paragraph [0103], “A protocol can comprise a one, two, or more events. An event can comprise a prompt to a subject to administer a medical treatment ( e.g., taking a drug), a prompt to enter health data into a device ( e.g., a symptom ( e.g., enter pain level, heart rate, blood pressure), behaviors, psychological state etc.), or a prompt to engage in an activity ( e.g., start an exercise routine).”. Also see, paragraph [0079]-[0080], [0100]. The Examiner interprets this is display of instructions or treatment administration or data collection).
Hufford may not explicitly teach (underlined below for clarity):
--a modelling component, executed by the at least one processor, configured to: automatically identify queries based on a first machine learning model;
based on a first machine learning model (Graiver: paragraphs [0024]-[0027], “asking the patient a series of questions generated by the probabilistic, query-based, clinical trial matching system… questions are dynamically selected to maximize the effectiveness of the question… questions are generated dynamically to minimize the total number of questions”, paragraph [0126], “Using a probabilistic model of trial suitability, questions are prioritized so as to maximize the expected increase in the quality of the search results”. Also see, paragraph [0314], [0349]);
One of ordinary skill in the art before the effective filing date would have found it obvious to use a machine learning model to identify queries as taught by Graiver within the use of machine learning models to dynamically adjust follow-up queries as taught by Hufford with the motivation of “minimize the total number of questions” (Graiver: paragraph [0026]).

Regarding claim 2, Hufford and Graiver teaches the limitations of claim 1, and further teaches a compliance evaluator component, executed by the at least one processor, configured to monitor participant compliance with client trial requirements and generate predictions for non-compliance in treatment and/or collection (Hufford: paragraph [0026], “monitoring subject compliance… obtaining the subject compliance information, comparing the subject compliance information to the at least one decision rule to determine if corrective action is needed and prompting corrective action if the step of comparing indicates that corrective action is needed”, paragraph [0028], “predicting subject noncompliance”. Also see, paragraph [0050], [0077]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 3, Hufford and Graiver teaches the limitations of claim 1, and further teaches wherein the visit simulator, executed by the at least one processor, is further configured to guide participants through use of measurement devices associated with a clinical trial execution (Hufford: paragraph [0065]-[0067], “Compliance features may be provided by a portable electronic device driving the protocol for subjects by guiding the subject through the protocol, not requiring the subject to remember the details of all the research protocol… synchronize with any portable physiological measurement device to gather data from, or communicate with, the physiological device”. Also see, paragraph [0103]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 4, Hufford and Graiver teaches the limitations of claim 3, and further teaches wherein the visit simulator is configured to automatically select audio and visual prompts to the participants (Hufford: paragraph [0103], “An event can be indicated by a prompt, e.g., an audible sound (e.g., an alarm), display of an icon on a device, and/or display of text on a device”).
The motivation to combine is the same as in claim 1, incorporated herein.

Claim 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0006671 (hereafter “Hufford”) and U.S. Patent Pub. No. 2018/0046780 (hereafter “Graiver”) as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2013/0165800 (hereafter “Shimizu”).

Regarding claim 5, Hufford and Graiver teaches the limitations of claim 4, and further teaches wherein the visit simulator is configured to: monitor data capture from the measurement devices (Hufford: paragraph [0065]-[0067], “synchronize with any portable physiological measurement device to gather data from, or communicate with, the physiological device”);
--[…]; and generate video and/or audio instruction to the participant to optimize localization, operation, or positioning of the measurement device to improve capture quality (Hufford: paragraph [0103], “An event can be indicated by a prompt, e.g., an audible sound (e.g., an alarm), display of an icon on a device, and/or display of text on a device”. The Examiner notes that “to optimize localization, operation, or positioning of the measurement device to improve capture quality” is an intended use of the generation of an instruction that is not required to occur. This feature has been fully considered by the Examiner; however, the limitation does not provide patentable distinction over the cited prior art because it is an intended use or result of the generation of instruction).
Hufford and Graiver may not explicitly teach (underlined below for clarity):
--generate a capture quality metric  for the monitored data; and generate video and/or audio instruction to the participant to optimize localization, operation, or positioning of the measurement device to improve capture quality.
Shimizu teaches generate a capture quality metric for the monitored data; and generate video and/or audio instruction to the participant to optimize localization, operation, or positioning of the measurement device to improve capture quality (Shimizu: paragraph [0058]-[0060], “An arm-worn blood pressure monitor, using a microwave Doppler sensor, radiates a microwave onto the body of a human subject and receives the reflected wave to detect the correct position for the arm (the part to be measured) around which a cuff is worn for blood determining, based on the distribution of frequency components obtained by Fourier-transforming tl1e resulting signal, whether the fundamental wave (peak value) falls within a prescribed frequency threshold range (i.e., whether the pulse and respiration have been detected correctly)”, paragraph [0125], “The blood pressure measurement determining unit 245 analyzes the received pulse wave data Po. Since the pulse wave data Po represents the spectral distribution of the frequency components, statistical processing such as the computation of frequency components or power intensity or mean, variance, standard deviation, etc. can be performed”. Also see, paragraph [0098]-[0102], for the intended use of the instruction to optimize location. The Examiner notes this analysis of the pulse wave of the doppler sensor is a quality metric for determining proper positioning of the measurement device).
One of ordinary skill in the art before the effective filing date would have found it obvious to include generating a capture quality metric as taught by Shimizu with the monitoring of data from a measurement device as taught by Hufford and Graiver with the motivation of “so that the blood pressure can be measured correctly” (Shimizu: paragraph [0063]).

Regarding claim 7, Hufford, Graiver and Shimizu teaches the limitations of claim 5, and further teaches wherein instruction occurs in real or near real time (Hufford: paragraph [0148], “compliance with real-time, real world data collection by subjects…. this invention is a systematic methodology for timely, including immediate, data processing, summary, and feedback regarding subject performance in clinical trials”).


Regarding claim 8, Hufford, Graiver and Shimizu teaches the limitations of claim 5, and further teaches wherein the system is configured to generate an optimal data capture model for each respective participants, and generate tailored instructions to the respective participants based on identified positioning, localization, or operation for best data capture results (Shimizu: paragraph [0012], “When a blood pressure measuring cuff is worn on the part to be measured, the position at which the cuff is at the same height as the heart is the correct position, and it is important to measure the blood pressure with the cuff held in the correct position”, paragraph [0098], “produces an indication using a mark or light according to the level of the correct position detection signal Ms”, paragraph [0129], “a comparison with the past data, for example, is needed, outputs the stored data as the correct position memory signal Mss”. The Examiner notes the height of the heart varies for each respective participant, therefore this is generation of an optimal capture model under the broadest reasonable interpretation).
The motivation to combine is the same as in claim 5, incorporated herein.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0006671 (hereafter “Hufford”) and U.S. Patent Pub. No. 2018/0046780 (hereafter “Graiver”) as applied to claim 1 above, and further in view of U.S. Patent No. 9,317,916 (hereafter “Hanina”).

Regarding claim 6, Hufford and Graiver teaches the limitations of claim 4, and further teaches wherein the visit simulator is configured to: […];
a prompt, e.g., an audible sound (e.g., an alarm), display of an icon on a device, and/or display of text on a device”. The Examiner notes that “to optimize localization, operation, or positioning of the measurement device to improve capture quality” is an intended use of the generation of an instruction that is not required to occur. This feature has been fully considered by the Examiner; however, the limitation does not provide patentable distinction over the cited prior art because it is an intended use or result of the generation of instruction).
Hufford and Graiver may not explicitly teach (underlined below for clarity):
--monitor video capture of the participant during use of the measurement devices;
Hanina teaches monitor video capture of the participant during use of the measurement devices (Hanina: Column 23, lines 5-35, “analysis of adherence video sequences may be employed… based upon video and audio cues determined related to positioning and use of the medication administration apparatus, it may be determined that the patient is having problems properly positioning the apparatus”. Also see, column 4, lines 20-30);
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Hanina within teaching of Hufford and Graiver since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the analysis .

Claims 9-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0006671 (hereafter “Hufford”), in view of U.S. Patent Pub. No. 2016/0125171 (hereafter “Finken”).

Regarding claim 9, Hufford teaches a clinical trial execution system (Hufford: Figures 1-2, paragraph [0002], “conducting clinical trials”, paragraph [0005], “the clinical monitoring device executes a protocol based on a trial”), the system comprising:
--at least one processor operatively connected to a memory (Hufford: Figures 1-2, paragraph [0057], “a system is provided as shown in FIG. 1. A processor 10 is provided and is adapted to communicate with at least one database 20”);
--a protocol analyzer component, executed by the at least one processor, configured to: define protocol requirements to be performed by a plurality of clinical trial participants (Hufford: paragraph [0018], “providing the protocol with a plurality of decision points, and wherein the clinical monitoring device executes one or more of the decision points based on health data received from the subject”, paragraphs [0061]-[0062], “Protocol development 200 involves a review of the goals of the clinical trial to determine research protocol… identification of compliance targets relevant to specific features of the research protocol”. Also see, paragraph [0065], [0069]-[0073]); […];
defines a predetermined time and date for scheduled elements and events in the trial to occur… wherein the first and second time ranges are part of the protocol based on the trial”. The Examiner notes that “to execute a virtual visit with a participant” is an intended use of the defining of boundaries that is not required to occur. This feature has been fully considered by the Examiner; however, the limitation does not provide patentable distinction over the cited prior art because it is an intended use or result of the defining of boundaries);
--a visit simulator, executed by the at least one processor, configured to: present queries identified as at least part of the protocol requirements (Hufford: paragraph [0011], “displaying a screen requiring a response from the subject… the computer executable code for displaying the screen requiring a response from the subject or clinician provides a questionnaire for completion by the subject or clinician… displaying a screen requiring a response provides a request for a subjective response of the subject”, paragraph [0050], “a portable electronic device is used to query and collect data from the subject”);
--accept responses from the clinical trial participant (Hufford: paragraph [0011], “computer executable code to collect a questionnaire completed by the subject… collect a response of the subject or clinician to a clinical event”, paragraph [0056], “enable a subject to respond to questions posed on the display”);
--display instructions for treatment administration or data collection based at least in part on the protocol requirements (Hufford: paragraph [0065], “Compliance features may be provided by a portable electronic device driving the protocol for subjects by guiding the subject through the protocol, not requiring the subject to remember the details of all the research protocol”,  paragraph [0103], “A protocol can comprise a one, two, or more events. An event can comprise a prompt to a subject to administer a medical treatment ( e.g., taking a drug), a prompt to enter health data into a device ( e.g., a symptom ( e.g., enter pain level, heart rate, blood pressure), behaviors, psychological state etc.), or a prompt to engage in an activity ( e.g., start an exercise routine).”. Also see, paragraph [0079]-[0080], [0100]. The Examiner interprets this is display of instructions or treatment administration or data collection); and
--capture health or device data associated with the protocol requirements to be performed by the plurality of clinical trial participants (Hufford: paragraph [0005], “collecting a first health data set from a subject or a clinician during a first time range and a second health data set from the subject or the clinician during a second time range”, paragraph [0066], “The electronic device may also optionally be configured to synchronize with any portable physiological measurement device to gather data from, or communicate with, the physiological device”, paragraphs [0103]-[0108], “a prompt to enter health data into a device ( e.g., a symptom ( e.g., enter pain level, heart rate, blood pressure)… collecting one or more health data sets from a subject… recording first and second health data sets”).
Hufford may not explicitly teach (underlined below for clarity):
--validate pre-requisites for performing steps of the clinical trial protocol;
Finken teaches validate pre-requisites for performing steps of the clinical trial protocol (Finken: Figure 1, element 140, paragraph [0009], “determine whether a clinical trial should be certified…. if the analysis routine determines a health or safety risk, that intervention is needed, or that a study protocol should be changed”, paragraph [0017], “a method for certifying the study 140”, paragraph [0075], “The searchable clinical trial database 240 may also allow users to tailor study protocols to help identify safety and certification standards in on-going studies”. The Examiner notes Applicant’s specification does not define, nor does it even describe what “pre-requisites” are, the Examiner interprets the determination of risk, or change of protocol that is determined as the trial is certified teach what is required under the broadest reasonable interpretation of “pre-requisites”);
One of ordinary skill in the art before the effective filing date would have found it obvious to include validation of pre-requisites as taught by Finken within the clinical trial execution system as taught by Hufford with the motivation of “increase the likelihood of study certification” (Finken: paragraph [0063]).

Regarding claim 10, Hufford and Finken teaches the limitations of claim 9, and further teaches wherein the visit simulator is configured to generate and present follow up queries responsive to the participants answers in real time, wherein the follow up queries are tailored to the participants requests (Hufford: paragraph [0065], “prompt the subject to answer appropriate questions to gather information as specified by the research protocol… the portable electronic device can modify and tailor questions based on information provided by the subject”).
The motivation to combine is the same as in claim 9, incorporated herein.

Regarding claim 11, Hufford and Finken teaches the limitations of claim 9, and further teaches further comprising a compliance evaluator component, executed by the at least one obtaining the subject compliance information, comparing the subject compliance information to the at least one decision rule to determine if corrective action is needed and prompting corrective action if the step of comparing indicates that corrective action is needed”, paragraph [0028], “predicting subject noncompliance”. Also see, paragraph [0050], [0077]).
The motivation to combine is the same as in claim 9, incorporated herein.

Regarding claim 12, Hufford and Finken teaches the limitations of claim 9, and further teaches wherein the visit simulator, executed by the at least one processor, is further configured to guide participants through use of measurement devices associated with a clinical trial execution (Hufford: paragraph [0065]-[0067], “Compliance features may be provided by a portable electronic device driving the protocol for subjects by guiding the subject through the protocol, not requiring the subject to remember the details of all the research protocol… synchronize with any portable physiological measurement device to gather data from, or communicate with, the physiological device”. Also see, paragraph [0103]).
The motivation to combine is the same as in claim 9, incorporated herein.

Regarding claim 13, Hufford and Finken teaches the limitations of claim 12, and further teaches wherein the visit simulator is configured to automatically select audio and visual prompts to the participants (Hufford: paragraph [0103], “An event can be indicated by a prompt, e.g., an audible sound (e.g., an alarm), display of an icon on a device, and/or display of text on a device”).


REGARDING CLAIM(S) 16-19
Claim(s) 16-19 is/are analogous to Claim(s) 9-12, thus Claim(s) 16-19 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 9-12.

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0006671 (hereafter “Hufford”) and U.S. Patent Pub. No. 2016/0125171 (hereafter “Finken”) as applied to claims 9 and 16 above, and further in view of U.S. Patent Pub. No. 2013/0165800 (hereafter “Shimizu”).

Regarding claim 14, Hufford and Finken teaches the limitations of claim 13, and further teaches wherein the visit simulator is configured to: monitor data capture from the measurement devices (Hufford: paragraph [0065]-[0067], “synchronize with any portable physiological measurement device to gather data from, or communicate with, the physiological device”);
-- […]; and generate video and/or audio instruction to the participant to optimize localization, operation, or positioning of the measurement device to improve capture quality (Hufford: paragraph [0103], “An event can be indicated by a prompt, e.g., an audible sound (e.g., an alarm), display of an icon on a device, and/or display of text on a device”. The Examiner notes that “to optimize localization, operation, or positioning of the measurement device to improve capture quality” is an intended use of the generation of an instruction that is not required to occur. This feature has been fully considered by the Examiner; however, the 
Hufford and Finken may not explicitly teach (underlined below for clarity):
--generate a capture quality metric for the monitored data; and generate video and/or audio instruction to the participant to optimize localization, operation, or positioning of the measurement device to improve capture quality.
Shimizu teaches generate a capture quality metric for the monitored data; and generate video and/or audio instruction to the participant to optimize localization, operation, or positioning of the measurement device to improve capture quality (Shimizu: paragraph [0058]-[0060], “An arm-worn blood pressure monitor, using a microwave Doppler sensor, radiates a microwave onto the body of a human subject and receives the reflected wave to detect the correct position for the arm (the part to be measured) around which a cuff is worn for blood pressure measurement. In this way, the correction position for blood pressure measurement can be determined with the subject clothed, and the blood pressure can be measured correctly… detects whether the arm with the cuff worn therearound is located in the correct position by determining, based on the distribution of frequency components obtained by Fourier-transforming tl1e resulting signal, whether the fundamental wave (peak value) falls within a prescribed frequency threshold range (i.e., whether the pulse and respiration have been detected correctly)”, paragraph [0125], “The blood pressure measurement determining unit 245 analyzes the received pulse wave data Po. Since the pulse wave data Po represents the spectral distribution of the frequency components, statistical processing such as the computation of frequency components or power intensity or mean, variance, standard deviation, etc. can be performed”. Also see, paragraph [0098]-[0102], for the intended use of the instruction to optimize location. The Examiner notes 
One of ordinary skill in the art before the effective filing date would have found it obvious to include generating a capture quality metric as taught by Shimizu with the monitoring of data from a measurement device as taught by Hufford and Finken with the motivation of “so that the blood pressure can be measured correctly” (Shimizu: paragraph [0063]).

REGARDING CLAIM(S) 20
Claim(s) 20 is/are analogous to Claim(s) 14, thus Claim(s) 20 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 14.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0006671 (hereafter “Hufford”) and U.S. Patent Pub. No. 2016/0125171 (hereafter “Finken”) as applied to claim 9 above, and further in view of U.S. Patent No. 9,317,916 (hereafter “Hanina”).

Regarding claim 15, Hufford and Finken teaches the limitations of claim 13, and further teaches wherein the visit simulator is configured to: […];
--generate video and/or audio instruction to the participant to optimize localization, operation, or positioning of the measurement device to improve capture quality (Hufford: paragraph [0103], “An event can be indicated by a prompt, e.g., an audible sound (e.g., an alarm), display of an icon on a device, and/or display of text on a device”. The Examiner notes that “to optimize localization, operation, or positioning of the measurement device to 
Hufford and Finken may not explicitly teach (underlined below for clarity):
--monitor video capture of the participant during use of the measurement devices;
Hanina teaches monitor video capture of the participant during use of the measurement devices (Hanina: Column 23, lines 5-35, “analysis of adherence video sequences may be employed… based upon video and audio cues determined related to positioning and use of the medication administration apparatus, it may be determined that the patient is having problems properly positioning the apparatus”. Also see, column 4, lines 20-30);
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Hanina within teaching of Hufford and Finken since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the analysis of video for proper medical device placement as taught by Hanina for the use of a medical measurement device to provide data for a clinical trial as taught by Hufford and Finken. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Pub. No. 2017/0242979 (hereafter “Holohan”), teaches an online clinical trial system to enroll and manage a clinical trial remotely via the online system.
U.S. Patent Pub. No. 2019/0012434 (hereafter “Frazier”), teaches a platform for creating and managing a clinical trial, to allow participant data to be collected and organized via the platform.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323. The examiner can normally be reached M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/A.E.L./Examiner, Art Unit 3626

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626